               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:19-CR-234

vs.
                                               MEMORANDUM AND ORDER
CHRISTOPHER T. ST. JOHN and
RICHARD J. NASLUND,

                   Defendants.


       The defendants object (filing 45; filing 51) to the Magistrate Judge's
findings and recommendation (filing 41) recommending that their motions to
suppress (filing 25; filing 27) be denied. The Court conducted a de novo review
of the defendants' motions pursuant to 28 U.S.C. § 636(b)(1). The Court concurs
in the Magistrate Judge's factual findings and legal analysis. The Court
therefore finds the defendants' objections to be without merit, and will adopt
the Magistrate Judge's findings and recommendation.

      IT IS ORDERED:

      1.    The Magistrate Judge's findings and recommendation (filing
            41) are adopted.

      2.    The defendants' objections (filing 45; filing 51) are overruled.

      3.    The defendants' motions to suppress (filing 25; filing 27) are
            denied.

      Dated this 16th day of March, 2020.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
